       Case 2:20-cv-00079-WJ-CG Document 54 Filed 09/02/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ST. PAUL FIRE AND MARINE
INSURANCE CO., et al.,
            Plaintiffs,
v.                                                               CV No. 20-79 WJ/CG

SEDONA CONTRACTING, INC., et al.,
           Defendants,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Third-Party Plaintiff,
v.

ROCKCLIFF OPERATING NEW MEXICO, LLC.
           Third-Party Defendant,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Cross-Claimant,
v.

SEDONA CONTRACTING, INC.,
         Cross-Defendant.

            ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Case

Schedule (the “Motion”), (Doc. 53), filed August 28, 2020. In the Motion, the parties

explain the ongoing COVID-19 pandemic has caused unforeseen delays in the parties’

ability to locate witnesses, and in the availability of witnesses. (Doc. 53 at 2). As a

result, the parties request to modify the dates and deadlines set forth in the Court’s

Scheduling Order, (Doc. 28). The Court, having reviewed the Motion and noting it was

filed jointly, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the Court’s Scheduling Order, (Doc. 28),

shall be modified as follows:
       Case 2:20-cv-00079-WJ-CG Document 54 Filed 09/02/20 Page 2 of 2



   1. The deadline to amend the pleadings and to join additional parties shall be

      extended to November 16, 2020;

   2. Fact discovery shall be completed no later than December 14, 2020;

   3. The deadline to submit supplementation under Rule 26(e) shall be extended to

      December 21, 2020;

   4. The deadline for Plaintiff to submit expert reports shall be extended to January

      14, 2021;

   5. The deadline for Defendant to submit expert reports shall be extended to

      February 14, 2021;

   6. Expert discovery shall close on March 1, 2021.

      All other deadlines contained in the Court’s Scheduling Order, (Doc. 28), remain

in effect unless amended by further order of the Court

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
